Citation Nr: 0900773	
Decision Date: 01/08/09    Archive Date: 01/14/09

DOCKET NO.  06-20 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia



THE ISSUE

Entitlement to service connection for skin disorders 
manifested actinic keratosis, skin cancers, and 
neurodermatitis on the basis of herbicide exposure or as 
secondary to service-connected post-traumatic stress disorder 
(PTSD), to include whether new and material evidence has been 
received to reopen the previously-denied claim.  



REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs



WITNESSES AT HEARING ON APPEAL

The veteran and his wife.


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to 
September 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 RO rating decision that 
reopened the claim and denied it on its merits.

Although the RO reopened the previously-denied claim of 
service connection, the Board must first determine if the 
claim was properly reopened, and may only thereafter review 
the merits.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); 
Jackson v. Principi, 26 5 F.3d 1366 (Fed. Cir. 2001). The 
Board has accordingly characterized the issue as shown on the 
title page.  

The veteran testified in a hearing at the RO before a 
Decision Review Officer (DRO) in April 2008.  

The veteran also testified at a hearing held before the 
undersigned Veterans Law Judge at the RO in November 2008.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The RO denied the veteran's original claim of service 
connection for claimed skin disorders in a rating decision in 
June 2003 rating decision; the veteran did not enter a timely 
appeal.  

3.  The evidence received since the June 2003 rating decision 
is neither cumulative nor redundant of evidence of record at 
the time of the prior denial, relates to unestablished facts 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  

4.  The veteran is shown to have served in the Republic of 
Vietnam during the Vietnam era.  

5.  The veteran is not shown to have manifested complaints or 
findings of a skin disorder or sun exposure in service or for 
many years thereafter.  

6.  The currently demonstrated skin disorders are not shown 
to be due to herbicide exposure or any other event or 
incident of the veteran's period of active service, to 
include the excessive exposure to sun or related to episodes 
of sunburn therein.  

7.  The service-connected PTSD is not shown to have caused or 
aggravated any of the claimed skin disorders.  


CONCLUSIONS OF LAW

1.  The June 2003 RO rating decision denying service 
connection for claimed skin disorders is final.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2008); 38 C.F.R. §§ 20.302, 20.1103 
(2008).

2.  Since evidence received since June 2003 is new and 
material, the claim of service connection for a skin 
condition is reopened. 38 U.S.C.A. § 5108 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.156 (2008).  

3.  The veteran's skin disability manifested by any skin 
cancer, actinic keratosis, and neurodermatitis, is not due to 
disease or injury that was incurred in or aggravated by 
active service; nor may any be presumed to be due to Agent 
Orange exposure; nor is any proximately due to or the result 
of service-connected disability.  38 U.S.C.A. §§ 1101, 1131, 
1151, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309(e), 3.310(a), 
3.313 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

The Board has characterized the issues on appeal as including 
a "new and material evidence" issue.  VA's duty to notify 
in such cases is defined in Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

The RO reopened the claims without undertaking "new and 
material evidence" analysis and, therefore, did not provide 
notice as required by Kent. However, as the Board's decision 
below finds that new and material evidence was received and 
reopen the claim, there is no prejudice to the veteran under 
Kent.  

With regard to the claim of direct service connection, the RO 
sent the veteran a letter in December 2003 advising him that 
to establish entitlement to service connection on the merits, 
the evidence must show a current disability, an injury or 
disability based on active service, and a relationship 
between the claimed disabilities and active service.  The 
veteran had ample opportunity to respond prior to the 
issuance of the June 2005 rating decision on appeal.  

With regard to the veteran's claim of secondary service 
connection, the RO sent the veteran a letter in August 2007 
advising him that to establish entitlement to secondary 
service connection, the evidence must show a current mental 
or physical disability in addition to the service-connected 
disability, and that the service-connected disability either 
caused or aggravated the additional disability.  The veteran 
had an opportunity to respond before the RO readjudicated the 
case via the Supplemental Statement of the Case (SSOC) in May 
2008.  

The Board accordingly finds that the veteran has received 
notice of the elements required to support his claims of 
service connection and has had ample opportunity to respond.  

The December 2003 letter, cited above, also advised the 
veteran that VA is responsible for getting relevant records 
held by any Federal agency, to include service records, 
Social Security Administration (SSA) records, and records 
from VA and other Government agencies.  The letter also 
advised the veteran that VA would make reasonable efforts to 
obtain relevant records from non-Federal agencies and 
entities if authorized by the veteran to do so.  

Therefore, the Board finds that the December 2003 RO letter 
satisfies the statutory and regulatory requirement that VA 
notify a veteran what evidence, if any, will be obtained by 
the veteran, and what evidence, if any, will be obtained by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
and, (3) the evidence, if any, to be provided by the 
claimant.  As explained, all three content-of-notice 
requirements have been met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits. In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were not 
provided to the veteran before the rating decision.  However, 
the Board finds that any arguable lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the veteran.  

The Court has held that an error in the adjudicative process 
is not prejudicial unless it "affects a substantial right so 
as to injure an interest that the statutory or regulatory 
provision involved was designed to protect such that the 
error affects 'the essential fairness of the 
[adjudication].'"  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO has given the veteran notice of what was 
required to substantiate the claim on appeal, and the veteran 
was afforded an opportunity to submit such information or 
evidence prior to the issuance of the May 2008 Supplemental 
Statement of the Case (SSOC).  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted 
hereinbelow-that needs to be obtained prior to appellate 
review.  

Hence, the Board finds that any arguable failure on VA's part 
in not completely fulfilling the VCAA notice requirements 
prior to the RO's initial adjudication of the claims is 
harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Court held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (veteran status, 
existence of a disability, connection between the veteran's 
service and that disability, degree of disability, and 
effective date pertaining to the disability).  

In this appeal, the veteran's status is not at issue, and as 
indicated the RO advised the veteran of the second and third 
Dingess elements (existence of a disability, connection 
between the veteran's service and that disability).  

In an April 2006 letter, the RO advised the veteran of the 
fourth and fifth Dingess elements (degree of disability, and 
effective date pertaining to the disability).  Accordingly, 
there is no possibility of prejudice under the notice 
requirements of Dingess in regard to the claim for service 
connection.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service treatment record (STR) is on file.  In 
addition to the STR, the file includes medical records from 
those VA and non-VA medical providers that the veteran 
identified as having relevant records.  Neither the veteran 
nor his representative has identified, and the file does not 
otherwise indicate, that there are any other VA or non-VA 
medical providers having additional records that should be 
obtained before the appeal is adjudicated by the Board.  

Also, the veteran was afforded a VA examination in July 2007 
directly addressing the claims on appeal.  The Board 
accordingly finds no reason to remand for further 
examination.  

Finally, the veteran has been afforded a hearing before a 
Veterans Law Judge in which he presented oral argument.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims herein decided.  


II.  Analysis

Petition to Reopen a Previously Denied Claim

Previously, the RO denied service connection on the merits in 
a June 2003 rating decision.  The veteran was advised of the 
denial but did not appeal.  

Since the veteran did not appeal that rating decision, it is 
final as to the evidence then of record, and is not subject 
to revision on the same factual basis.  See 38 U.S.C.A. § 
7105; 38 C.F.R. §§ 20.302, 20.1103.  

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the claimant.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

The veteran filed the instant petition to reopen the present 
claim of service connection in October 2003.  

Regarding petitions to reopen filed on or after August 29, 
2001, as in this appeal, Title 38, Code of Federal 
Regulations, Section 3.156(a) defines "new" evidence as 
evidence not previously submitted to agency decision makers 
and "material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  See 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim(s) sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  

As indicated by the regulation and by case law, "new" 
evidence is that which was not of record at the time of the 
last final disallowance (on any basis) of the claim, and is 
not duplicative or "merely cumulative" of other evidence 
then of record.   

This analysis is undertaken by comparing the newly received 
evidence with the evidence previously of record.  After 
evidence is determined to be new, the next question is 
whether it is material.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  For purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  

"New and material evidence" can be construed as that which 
would contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's 
disability or injury, even when it would not be enough to 
convince the Board to grant the claim.  Hodge, 155 F.3d at 
1363.  

The evidence associated with the claims file since the June 
2003 rating decision includes the submitted private medical 
treatment records and the veteran's testimony before the 
Board in November 2008.  
 
The Board finds that these items are "new" evidence because 
they were not before the adjudicator in June 2003.  The Board 
also finds that the new evidence is "material" because it 
directly addresses the reason the claim was denied in the 
last adjudication on the merits in June 2003.  

The Board accordingly finds that new and material evidence 
has been received to reopen the claim for service connection 
for claimed skin disorders and is now subject to review based 
on the entire evidentiary record.  


Direct Service Connection

In this case, the veteran claims that he developed skin 
cancer and actinic keratosis as a result of service, 
including exposure to Agent Orange in service. 

Service connection may be granted for disability resulting 
from disease or injury incurred in the line of duty or from 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303.  

Service connection may be granted on a direct basis for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Establishing direct service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 § 
3.303(d).  

In the alternative, service connection may be awarded 
pursuant to 38 C.F.R. § 3.303(b) for a "chronic" condition 
when a chronic disease manifests itself in service (or within 
the presumptive period under 38 C.F.R. § 3.307) and the 
veteran currently has the same condition.  38 C.F.R. 
§ 3.303(b)  

If the condition is not "chronic" under 38 C.F.R. § 3.309, 
38 C.F.R. § 3.303(b) also provides that service connection 
may be granted where a disease manifests itself in service 
(or within the presumptive period) but is not identified 
until later, and the evidence shows (a) a continuity of 
related symptomatology after discharge and (b) that the 
present condition is related to that symptomatology.   38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  

The veteran need only provide evidence of symptoms, and not 
treatment, to establish continuity of symptomatology.  
Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 
Vet. App. 16, 19 (1991)).  

With regard to exposure to herbicides (i.e., Agent Orange), a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  See 38 C.F.R. §§ 3.307(a)(6)(iii); see 
also VAOPGCPREC 7-93.  The veteran's service record in this 
case shows that he served in the Republic of Vietnam during 
the Vietnam era.  

The Secretary of Veterans Affairs has determined that there 
is a presumptive positive association between exposure to 
herbicides and the disorders listed in 38 C.F.R. § 3.309(e).  
Neither skin cancer, actinic keratosis, nor neurodermatitis 
is included in those disorders for which a causal connection 
to herbicide exposure is presumed.  

The Secretary of Veterans Affairs has determined that there 
is no presumptive positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted.   See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41, 442-449 and 61 Fed. 
Reg. 57, 586-89 (1996); Notice, 64 Fed. Reg. 59, 232-243 
(Nov. 2, 1999).  

The veteran also has provided no competent evidence to 
supports his assertions that the claimed conditions are due 
to documented Agent Orange exposure during his period of 
service in the Republic of Vietnam.  

Therefore, on this record, service connection on the basis of 
herbicide exposure must be denied.  

Notwithstanding the presumptive provisions, service 
connection for claimed residuals of exposure to herbicides 
may be established by showing that a disorder resulting in 
disability is, in fact, causally linked to such exposure.  
See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee 
v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994)(citing 
38 U.S.C.A. §§ 1113 and 1116, and 38 C.F.R. § 3.303).  

In this case, the file contains extensive medical records 
documenting the diagnosis and treatment of the veteran's skin 
disorders.  

However, the Board emphasizes that a veteran seeking 
disability benefits must establish not only the existence of 
a disability, but also an etiological connection between his 
active service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).  

Here, the veteran's service treatment record (STR) includes 
no indication of a skin complaints or findings, to include 
episodes of sunburn, during active service.  

In fact, a January 1977 treatment note by Dr. JHT shows the 
veteran's first complaints of and treatment for skin lesions.  

Even though the diagnosis occurred many years after service, 
when a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during service, or by evidence that a presumption period 
applies.  Velez v. West, 11 Vet. App. 148, 152 (1998).  

In that regard, a private physician noted in a March 1980 
treatment report that the veteran had had psoriasis "at 
least since 1976," when it appeared in the winter and 
resolved during the summer. It had then returned and resulted 
in manifestations involving the feet, nails, hands, feet, 
scalp, elbows and  knees.  

A November 1991 treatment note appears to indicate that 
caffeine ingestion was causing a skin rash.  

In August 2000, the veteran was examined by a private 
physician for complaints of a rash on his neck since July 
2000.  The physician noted that the veteran had also been 
having a rash on his face for the last several years that did 
not itch.  He regularly used sunscreen only on his face and 
neck and was a serious golfer, continuously exposed to the 
sun.  He also observed that the veteran's past medical 
history was non-contributory.  

The doctor diagnosed photosensitivity reaction most likely 
due to sunscreen (and rule-out photosensitivity due to oral 
anti-inflammatory medication), plus seborrheic dermatitis.  

An August 2000 treatment record noted that the veteran was 
"out in the sun," which, the veteran reported, contributed 
to the diagnosis of photosensitivity.  He was advised to stay 
out of the sun.  

In a September 2000 follow-up report, it was reported that 
the veteran was happy with the outcome of his treatment since 
the rash on the face and scalp had improved significantly.  
The impression was that of photosensitivity reaction under 
remission and seborrheic dermatitis healing.  

The record also contains two conflicting medical opinions 
directly addressing the issue of a relationship between the 
claimed skin disorders and the veteran's active service.  

First, the record includes an October 2003 letter from a 
Board-certified dermatologist who explained that, as treating 
physician since September 2000, veteran had presented with a 
history of skin cancer.  The physician then reviewed the 
veteran's numerous cancers, including squamous cell carcinoma 
on the right forearm and a basosquamous cell carcinoma on his 
right nasal sidewall, and other actinic keratoses, which were 
identified as precancerous lesions.  The veteran was 
explained to be suffering from prurigo 
nodularis/neurodermatitis, which was a nervous affliction, 
consistent with his PTSD.  In addition, the veteran's reports 
of exposure to Agent Orange and experiencing numerous 
blistering sunburns in Vietnam were recorded.  

The physician opined that the veteran's neurodermatitis, 
actinic keratosis (precancerous skin lesions), and skin 
cancers were more than likely the result of his experiences 
and exposures in Vietnam.  

The private dermatologist provided a follow-up opinion in 
November 2006.  He again listed the veteran's currently 
diagnosed skin disorders and explained that the diagnosed 
prurigo nodularis/neurodermatitis was a skin manifestation of 
an underlying anxiety or depressive disorder, which 
correlates with the history of PTSD.  

In addition, the physician reiterated that actinic keratoses 
were pre-cancerous lesions and the earliest form of skin 
cancer directly related to cumulative sun exposure.  He 
stated that the normal process of aging did not contribute to 
the disorder's development without an exceptional amount of 
sun exposure or genetic predisposition.  The veteran had no 
prior family history of skin cancer.  Also, the veteran 
reported no significant sun exposure following service, since 
he worked indoors.  The veteran did admit that his outdoor 
recreational activities, such as hunting and fishing, could 
have been a contributing factor.  

The physician also explained that sun exposure early in life 
led to the veteran's skin disorders shown 25 to 30 years 
later.  Therefore, since the veteran developed the disorder 
around the age of 50, the majority of his sun exposure must 
have occurred during the 1960's, which was when he was in 
service.  No incidence of accidents, injuries, such as burns, 
illnesses or medications, such as immunosuppressive 
medications, that would contribute to the development of skin 
cancer was identified.  

As for herbicide exposure, the physician reasoned that he 
knew of only anecdotal reports stating that Agent Orange can 
possibly be the etiological cause of numerous medical 
illnesses.  

The private physician concluded by "theorizing" that the 
veteran's cumulative sun exposure, along with his intense sun 
exposure during his active service, "if not directly 
responsible" for the skin disorders, had "definitely played 
a major contributory role."  

The second medical opinion is from a VA examiner, who 
examined the veteran in July 2007.  The examiner, a 
physician, reviewed the veteran's claims file, including the 
service medical records, and the relevant pre- and post-
service medical history.  In particular, he noted no 
treatment for sunburn during service or skin conditions noted 
at discharge.  

The examiner also performed a thorough clinical examination 
and noted his observations.  He provided a diagnosis of no 
active dermatologic disorders related to skin cancer, actinic 
keratosis or neurodermatitis.  

The examiner then opined that the veteran's skin disorders 
were less likely than not caused by or a result of skin 
cancer of the face and right forearm, actinic keratosis, or 
neurodermatitis.  

The examiner reasoned that the favorable opinion did not give 
consideration to the veteran's sun exposure prior to service, 
including helping in the garden during the summer months as a 
child.  Also, for four years following service, the veteran 
was a truck driver, where he was exposed to 10 to 12 hours of 
sun per day.  

Moreover, the examiner explained, the veteran must have had 
sun exposure for the period from 1975 to 1993, despite his 
reports of working indoors, since he was diagnosed with 
photosensitivity, which was a disorder caused by sun 
exposure.  The examiner also stated that the veteran 
"certainly had casual sun exposure" through his adult life.  

Next, the examiner observed that characterizing the veteran's 
one year of sun exposure in Vietnam as the cause of his skin 
cancers would not be accurate.  Rather, the total sun 
exposure during the veteran's life was as likely as not 
related to his past skin cancers, since any sun exposure was 
a contributing factor.  

The VA examiner stated that it would be mere speculation to 
find a relationshhip between the in-service sun exposure and 
the skin cancers.  Moreover, the lack of specific findings on 
examination such as elastosis, severe wrinkling, minor 
freckling, severe thinning of the skin, roughness and 
scaling, suggested to the examiner that there was no severe 
injury to the skin from the sun.  

Finally, the examiner noted that other inherited factors as 
light skin, fair hair and blue eyes made the veteran the 
typical candidate for skin cancer at that time in life.  

With regard to the neurodermatitis, the examiner explained 
that it was a localized type of dermatitis caused by habitual 
scratching or rubbing; the literature said that "no known 
psychopathology" was associated with the disorder.

The Board notes that opinions of record appear to agree that 
the veteran's skin disorders have resulted, at least in part, 
from his cumulative life-long sun exposure.  To that extent, 
they are not in conflict.  However, they do conflict as to 
whether the veteran's in-service sun exposure caused his 
current skin disorders.  

These conflicting medical opinions are medical conclusions 
that the Board cannot ignore or disregard.  Willis v. 
Derwinski, 1 Vet. App. 66 (1991).  Nonetheless, the Board is 
free to assess the medical evidence and is not obligated to 
accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. 
App 614 (1992).  

The Board's duty is to assess the credibility and probative 
value of medical evidence.  Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  The probative weight of medical evidence is 
based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion that the physician reaches.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may favor one medical opinion over another if it offers 
an adequate statement of reasons or bases.  See Owens, 7 Vet. 
App. at 433.  

After a careful review, the Board finds that the VA 
examiner's medical opinion is the most probative medical 
evidence concerning the etiology of the veteran's diagnosed 
skin disorders.  

It carries significant weight since it was factually 
accurate, fully articulated, and based on sound reasoning.  
See Nieves-Rodriguez, No. 06-0312 (U.S. Vet. App. December 1, 
2008); Guerrieri, 4 Vet. App. at 470-71; Prejean v. West, 13 
Vet. App. 444, 448-49 (2000).  

Importantly, the examiner based his opinion on a thorough 
review of the veteran's medical history, including the 
submitted medical opinions and the veteran's history of sun 
exposure prior to and following active service.  

In contrast, the private opinions are determined on review to 
carry less weight.  Although fully articulated, they did not 
fully assess the effects of the veteran's other documented 
sun exposure.  

More importantly, the private opinions are not factually 
accurate.  It was reported that the veteran had no 
significant sun exposure following service.  However, the 
record shows that the veteran did have significant post-
service sun exposure.  For example, another August 2000 
treatment report noted that the veteran was a serious golfer 
who was continuously exposed to the sun.  Nor did the 
favorable opinions account for the four years following 
service when the veteran drove a truck.  

In any event, the favorable opinions are not inconsistent 
with the VA examiner's conclusions.  In his October 2003 
opinion, he stated that the veteran's skin disorders are more 
than likely the result of his experiences and exposures in 
Vietnam.  However, in his November 2006 opinion, he modified 
his position by stating that the veteran's cumulative sun 
exposure, including his "intense" in-service sun exposure, 
might have been directly responsible for his current 
disorders.  This conclusion, on closer reading,  is 
consistent with the VA examiner's statement that it would be 
speculation to determine a relationship between the veteran's 
skin disorders and service.

For these reasons, the supporting opinions have less 
probative value.  The Board notes that his opinions are not 
accorded greater weight due to the fact that he is the 
veteran's treating physician.  Winsett v. West, 11 Vet. App. 
420 (1998); Chisem v. Brown, 4 Vet. App. 169, 176 (1993); 
Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).  

In a March 2003 statement, the veteran explained that he 
operated a grader during service.  It had no canopy or other 
protection from the sun.  In an April 2003 statement, the 
veteran claimed that he experienced a severe sunburn during 
his first week in Vietnam.  The sunburn reportedly caused 
quarter-sized blisters, and he needed his buddies' help in 
removing his shirt.  

In his June 2006 Substantive Appeal, the veteran stated that 
the skin disorders were present during active service and had 
continued to the present time.  

In a March 2003 statement, the veteran's wife explained that 
she and the veteran began dating in 1963 and married in 1967.  
She stated that the veteran has experienced skin problems 
since returning from active duty.  These included skin 
rashes, loss of fingernails, skin cracking and bleeding on 
his hands and feet and skin cancer.  

In an August 2005 statement, the veteran's wife explained 
that he wrote her a letter everyday from Vietnam.  In the 
letters, he mentioned getting bad sunburns that would blister 
his head, face, arms and back.  

The veteran and his wife reiterated these points in testimony 
during the November 2008 hearing.  

Lay evidence is competent and sufficient to establish a 
diagnosis of a condition only where (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In this case, the veteran's assertions of having skin 
problems since service are competent.  See id.; Layno v. 
Brown, 6 Vet. App. 465, 469 (1994). See also 38 C.F.R. § 
3.159(a)(2).  

However, the veteran's statements and testimony relating 
those complaints to the diagnosed disabilities are not 
competent evidence.  The veteran is not shown to have the 
requisite medical training or expertise to render such an 
opinion.  See Jandreau, 492 F.3d 1372; Routen v. Brown, 10 
Vet. App. 183, 186 (1997) (a layman is generally not capable 
of opining on matters requiring medical knowledge).  

In conclusion, the Board finds that no competent evidence of 
record supports the veteran's lay assertions associating the 
development of his skin disorders many years after service to 
any herbicide exposure in service.  Similarly, no competent 
evidence links it to any other event or incident in the 
veteran's active service, including his duty in the Republic 
of Vietnam.  Therefore, service connection on this basis is 
not warranted.  


Secondary Service Connection

The veteran also claims that his skin disorders, to 
particularly include neurodermatitis, are secondary to his 
service-connected PTSD.  

Service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
disability.  See 38 C.F.R. § 3.310(a).  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  See 38 C.F.R. § 3.310(a); Harder v. 
Brown, 5 Vet. App. 183, 187 (1993).  

The controlling regulation has been interpreted to permit a 
grant of service connection not only for disability caused by 
a service-connected disability, but for the degree of 
disability resulting from aggravation of a nonservice-
connected disability by a service-connected disability.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

In other words, service connection may be granted for a 
disability found to be proximately due to, or the result of, 
a service-connected disease or injury.  

To prevail on the issue of secondary service causation, the 
record must show (1) evidence of a current disability, (2) 
evidence of a service-connected disability, and (3) medical 
nexus evidence establishing a connection between the current 
disability and the service-connected disability.  Wallin v. 
West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. 
App. 513, 516-17 (1995).  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (2003); Harder v. Brown, 5 
Vet. App. 183, 187-89 (1993).

Here, the veteran is presently service-connected for PTSD and 
is competently diagnosed with neurodermatitis.  However, the 
medical evidence of record does not serve to provide the 
requisite medical nexus.  

The private October 2003 and November 2006 opinions, 
explained that the diagnosed prurigo 
nodularis/neurodermatitis was a skin manifestation of an 
underlying anxiety or depressive disorder, which "would 
correlate with," and was consistent with, the veteran's 
history of PTSD.  However, this type of medical opinion 
expressed in speculative language does not provide the degree 
of certainty required for medical nexus evidence.  Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992); Bostain v. West, 11 
Vet. App. 124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. 
App. 30, 33 (1993).  

The VA examiner, who recent examined the veteran, on the 
other hand, explained that the veteran's neurodermatitis was 
a localized type of dermatitis caused by habitual scratching 
or rubbing.  He also stated that the literature provided that 
"no known psychopathology" was associated with the 
disorder.  

Although the veteran may feel that his neurodermatitis is 
caused by his service-connected PTSD, he is not, as noted 
above, shown to have the requisite medical training or 
credentials needed to render a competent opinion on this 
matter. See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Since the competent medical evidence of record does not 
support the veteran's claim, the Board finds that a grant of 
service connection for skin disorders on a secondary basis is 
not warranted.  

In conclusion, the Board finds after careful review of the 
entire record that the evidence does not support the 
veteran's claim.  

In reaching this conclusion the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  


ORDER

As new and material evidence has been receved to reopen the 
claim of service connection for a skin disorders, the appeal 
to this extent is allowed.  

Service connection for skin disorders, claimed as actinic 
keratosis, skin cancers and neurodermatitis, to include as 
due to herbicide exposure or as secondary to the service-
connected PTSD is denied.



____________________________________________
STEPHEN L WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


